DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on September 8, 2022.
Claims 1, 6, 12 and 17 have been amended and are hereby entered.
Claims 5 and 16 have been cancelled previously.
Claims 7, 8, 18 and 19 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2020.
Claims 1 – 4, 6, 9 – 15, 17, and 20 – 23 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed September 8, 2022, caused the withdrawal of the rejection of claims 1 – 4 and 11 under 35 U.S.C. 102(a)(1) as anticipated by ‘611 as set forth in the office action filed July 8, 2022.
Applicant’s amendments to the claims, filed September 8, 2022, caused the withdrawal of the rejection of claim 6 under 35 U.S.C. 103 as unpatentable over ‘611 as set forth in the office action filed July 8, 2022.
Applicant’s amendments to the claims, filed September 8, 2022, caused the withdrawal of the rejection of claims 9, 10, 12 – 15, 17 and 20 – 23 under 35 U.S.C. 103 as unpatentable over ‘611 in view of Zhang as set forth in the office action filed July 8, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 6, 9 – 15, 17, and 20 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4, 6, 9 – 15, 17, and 20 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite that when m is an integer of 1 to 3, at least one of the R groups is a halogen atom, a cyano group, or a substituted or unsubstituted silyl group (later referred to as the “A limitation”), any of a, b, e, or d are each individually an integer of 2 to 4 (later referred to as the “B limitation”) and/or at least one of Y1 or Y2 is not hydrogen (later referred to as the “C limitation”). This renders the claim indefinite because it is not clear if the claim is meant to require the A limitation and then either one of the B and C limitations, or if the claim only requires one of the limitations, A – C. Claim 12, which is similar to claim 1 has been amended with the word “or” clearly between each limitation, which further confuses the scope of claim 1.
For examination purposes, the claim is interpreted to only require one of the A – C limitations. 
Claims 2 – 4, 6 and 9 – 11 are rejected as being dependent on claim 1.
Claims 1 and 12 require the compounds meet the limitations of Equation 1, namely that K2 ≥ 0.1K1. K1 is defined as a sum of radiationless transition rate due to internal conversion from a certain specific n-th triplet excitation state to a lower order triplet excitation state including the lowest triplet excitation state. It is unclear what “certain specific” triplet state is being referred to and whether it means any triplet state or a specific one and if so which one. Because of this, it is unclear what values must be summed to arrive at the variable K1.
For examination purposes, the limitations of Equation 1 are presumed to be met by compounds meeting the limitations of claimed Formula 1.
Claims 2 – 4, 6, 9 – 11, 13 – 15, 17, and 20 – 23 are rejected as being dependent on claims 1 and 12.
Similarly, claims 3 and 14 also refers to variable Vn in Equation 2 with respect to “the certain specific n-th triplet excitation state” which renders the claims indefinite because it is unclear which triplet state is being referred to and whether it means any triplet state or a specific one and if so, which one. 
For examination purposes, the limitations of Equation 2 are presumed to be met by compounds meeting the limitations of claimed Formula 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (Xu, Jian et al. "Syntheses and Electroluminescence of Carbazole Substituted Distyrylarylene." Chinese Journal of Chemistry. 23 (2005): 454-458.), previously provided in the file wrapper on March 23, 2022.
As per claims 1 and 6, Xu teaches:
A light emission material comprising a first compound represented by Formula 1 
    PNG
    media_image1.png
    215
    449
    media_image1.png
    Greyscale
(Xu teaches novel blue organic electroluminescent materials with improved hole transporting ability synthesized by incorporating carbazoles into distyrylarylene (DSA) (Abstract). One of the compounds is compound 3c 
    PNG
    media_image2.png
    188
    208
    media_image2.png
    Greyscale
, which reads on the claimed formula wherein m is 2, so that one L1 is a divalent substituted alkenyl group having 2 carbon atoms and the other L1 is an unsubstituted arylene group having 6 carbon atoms for forming a ring; a to f are each 0 so that R1 to R6 do not exist; Y1 is an unsubstituted aryl group having 6 carbon atoms for forming a ring; Y2 is hydrogen. This compound reads on compound 1-13 of claim 6 
    PNG
    media_image3.png
    149
    218
    media_image3.png
    Greyscale
.
Regarding Equation 1 in claim 1, the value of K1 in claim 2, Equation 2 in claim 3, and the light emission mechanism of claim 11, Xu appears silent with respect to the claimed properties. Since Xu teaches the same structure as disclosed by Applicant and claimed in claim 6, the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 4, Xu teaches:
Wherein a maximum light emission wavelength is 480 nm or less (Another compound taught by Xu is compound 3a, shown above, where the phenyl groups off of the vinyl groups are replaced with methyl groups. In Table 1 on page 456, Xu teaches that the compound emits light at 453 nm. Compound 3a meets the limitations of claim 1 wherein the compound reads on Formula 1 wherein m is 2, so that one L1 is a divalent substituted alkenyl group having 2 carbon atoms and the other L1 is an unsubstituted arylene group having 6 carbon atoms for forming a ring; a to f are each 0 so that R1 to R6 do not exist; Y1 is an unsubstituted alkyl group having 1 carbon and Y2 is hydrogen. Regarding the limitations of Equation 1, because the compounds meets the limitations of Formula 1 and due to the indefiniteness issues provided above, the compound appears to meet the claimed Equation. Furthermore, compound 1-12 in claim 6 
    PNG
    media_image4.png
    91
    194
    media_image4.png
    Greyscale
 , which is dependent from claim 1 and therefore must meet the Equation limitation, differs from compound 3a only in the extra methyl group off of the vinyl group. Therefore, it is reasonable to assume that the compound 3a of Xu would also meet the limitations of the claimed Equation based on its structural similarity to claims compound 1-12. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 12 - 15, 17 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Xu, Jian et al. "Syntheses and Electroluminescence of Carbazole Substituted Distyrylarylene." Chinese Journal of Chemistry. 23 (2005): 454-458.) as applied to claims 1 - 4, 6 and 11 above, and further in view of Zhang (US2014135530).
As per claims 9 and 10, Xu teaches all the limitations of claim 1. Xu teaches the use of compounds in OLEDs (Page 455, Right Column, Last Paragraph). Xu does not teach:
The light emission material further comprises a second compound wherein the second compound is represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale

Zhang teaches electroluminescent devices with phosphine oxide compounds as host components ([0028]). Preferably, deep blue-emitting phosphorescent compounds (similar to that of Xu) are used as dopants ([0110 – 0111]). Zhang further teaches:
A second compound wherein the second compound is represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale
([0003]: “A compound having a triphenylphosphine oxide structure has a high lowest excited triplet energy level as compared with conventional carbazole compounds and is therefore specifically noted as a host material for light-emitting materials.” and [0076], which teaches the specific triphenylphosphine oxide compound: 
    PNG
    media_image6.png
    96
    291
    media_image6.png
    Greyscale
which reads on the formula wherein g is 0 so X2 does not exist, X1 is S, and Z1 to Z6 are hydrogen.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorescent compound of Xu in a light emitting layer with the host of Zhang. One of ordinary skill would have been motivated to make this modification because Zhang teaches that a compound having a phosphine oxide compound as a host results in an electroluminescence element with high luminescent efficiency ([0028]).
Regarding the respective triplet and singlet excitation levels of claim 9, Xu and Zhang teach the same structures as disclosed by the Applicant and Zhang teaches that triphenylphosphine oxide structures have high lowest excited triplet energy levels ([0003]), the claimed properties are considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claims 12, 13, 14, 17, 20 – 23, Xu teaches compounds of claimed Formula 1 and anticipates claimed compound 1-13 of claim 17, as shown above. Xu also teaches a compound structurally similar to that of compound 1-12 which emits light in the claimed range. These teachings are incorporated below.
As per claims 12, 20, and 22, Xu teaches the use of compounds in OLEDs (Page 455, Right Column, Last Paragraph). Xu does not teach:
The use of the compound in an organic electroluminescence device as a dopant in combination with a host represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale

Wherein the device comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and electron transport region on the emission layer, and a second electrode on the electron transport region.
Zhang teaches electroluminescent devices with phosphine oxide compounds as host components ([0028]). Preferably, deep blue-emitting phosphorescent compounds (similar to that of Xu) are used as dopants ([0110 – 0111]). Zhang further teaches:
The use of the compound in an organic electroluminescence device as a dopant in combination with a host represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale
([0003]: “A compound having a triphenylphosphine oxide structure has a high lowest excited triplet energy level as compared with conventional carbazole compounds and is therefore specifically noted as a host material for light-emitting materials.” and [0076] ], which teaches the specific triphenylphosphine oxide compound: 
    PNG
    media_image6.png
    96
    291
    media_image6.png
    Greyscale
which reads on the formula wherein g is 0 so X2 does not exist, X1 is S, and Z1 to Z6 are hydrogen.)
Wherein the device comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and electron transport region on the emission layer, and a second electrode on the electron transport region. ([0082]: “A typical organic electroluminescence element is so configured that an anode… an organic layer and a cathode are laminated on a transparent substrate… The organic layer generally has a structure of laminated multiple layers… the constitutive layers are referred to as a hole injection layer, a hole transport layer, a light-emitting layer, an electron transport layer, and electron injection layer, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorescent compound of Xu in a light emitting layer with the host of Zhang in an OLED. One of ordinary skill would have been motivated to make this modification because Zhang teaches that a compound having a phosphine oxide compound as a host results in an electroluminescence element with high luminescent efficiency ([0028]).
Regarding the respective triplet and singlet excitation levels of claim 21, and the maximum external quantum yield of claim 23, the prior art combination appears silent with respect to the claimed properties. Since the prior art combination teach the same structure as disclosed by the Applicant and Zhang teaches that triphenylphosphine oxide structures have high lowest excited triplet energy levels ([0003]), the claimed properties are considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shi (Shi, Heping et al. "Synthesis, Aggregation-Induced Emission, and Electroluminescence Properties of a Novel Emitter Comprising Tetraphenylethene and Carbazole Moieties." Synthetic Metals 220 (2016): 356-361.), KR20120052499, WO2011136482A1, KR20090014458A1, WO2002020694A1, and CN1488707A all appear to teach compounds that fall within the structure of Formula 1 as currently claimed and could be used in a rejection against the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789